Citation Nr: 0629773	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-03 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for compartment syndrome of the left leg with residual 
peroneal nerve palsy and left foot drop.

2.  Entitlement to an initial rating in excess of 10 percent 
for a surgical scar to the left calf.

3.  Entitlement to an initial rating in excess of 10 percent 
for a skin graft donor site scar to the left thigh.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1998 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in an August 2006 brief the veteran's 
representative raised the issues of entitlement to service 
connection for back and psychiatric disorders as secondary to 
a service-connected disability.  These matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
compartment syndrome of the left leg with residual peroneal 
nerve palsy and left foot drop is presently manifested by 
complete paralysis of the common peroneal nerve.

3.  The evidence demonstrates the veteran's service-connected 
surgical scar to the left calf is presently manifested by a 
superficial scar, without evidence of any limitation of 
motion or function.

4.  The evidence demonstrates the veteran's service-connected 
skin graft donor site scar to the left thigh is presently 
manifested by a superficial scar, without evidence of any 
limitation of motion or function.

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

6.  The evidence demonstrates the veteran's service-connected 
left ear hearing loss is presently manifested by level I 
hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent rating, but no 
higher, for compartment syndrome of the left leg with 
residual peroneal nerve palsy and left foot drop have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for a surgical scar to the left calf have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for a skin graft donor site scar to the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

5.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in March 2003.  See VAOPGCPREC 
8-03; 69 Fed. Reg. 25180 (2004).  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).




Left Leg Disability

8521
External Popliteal Nerve (Common Peroneal).
Paralysis of:
Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and 
toes
40

Incomplete:

Severe
30

Moderate
20

Mild
10
8621
Neuritis
8721
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005)

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2005)

In this case, the record shows that during service, the 
veteran sustained an injury to the left leg while kicking a 
punching bag during martial arts training and subsequently 
developed compartment syndrome in the left ankle area.  
Records show that he underwent fasciotomy, but that post-
operative residuals included left foot drop.  An October 2004 
physical evaluation board noted diagnoses of anterolateral 
compartment syndrome of the left leg secondary to trauma, 
status post debridement of anterior and peroneal muscles 
followed by split thickness skin graft obtained from the left 
anterior thigh, residual left foot weakness or anterior 
tibialis and toe extensors weakness causing foot drop, and 
status post anterior and peroneal compartment decompressions.

On VA examination in March 2003 the veteran complained of 
severe left foot drop with associated numbness and burning 
pins and needles sensation to the top of the left foot and 
all toes.  The examiner noted the ankle and foot appeared to 
be normal, but that functional testing revealed he was 
totally unable to exert any force of dorsiflexion with the 
ankle or toes.  It was noted he could plantar flex to a 
normal extent; however, dorsiflexion was apparently totally 
missing.  There was a relative lack of feeling and apparent 
loss of sharp versus dull discrimination in the top of the 
foot and toes.  The diagnoses included muscle and fascial 
tears of the left mid calf with surgical repair and 
subsequent total foot drop secondary to nerve damage, either 
from the injury itself or from the surgical repair.  A May 
2003 VA examination report noted similar complaints and 
provided a diagnosis of vascular and nerve injury of the left 
leg with surgical intervention and residual nerve palsy of 
the ankle and foot with neurogenic leg pain.

Based upon the evidence of record, the Board finds the 
veteran's service-connected compartment syndrome of the left 
leg with residual peroneal nerve palsy and left foot drop is 
presently manifested by complete paralysis of the common 
peroneal nerve.  The March 2003 VA examiner noted the veteran 
had left foot drop, a total inability to dorsiflex, and 
anesthesia to the dorsum of the left foot and toes.  These 
findings more closely approximate the criteria for complete 
paralysis.  Therefore, an increased 40 percent rating is 
warranted.

A 40 percent evaluation is the maximum schedular rating 
possible under Diagnostic Code 8521.  The Board also notes 
that regulations prohibit the assignment of a combined 
disability rating in excess of the rating for amputation at 
the elective level (40 percent disability for an extremity 
below the knee) were an amputation to be performed.  See 
38 C.F.R. § 4.68 (2005).  Therefore, combined ratings in 
excess of 40 percent for the veteran's left leg below the 
knee disabilities, including nerve and scar disabilities, are 
prohibited.


Left Leg Scars

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

In this case, in statements in support of his claims the 
veteran asserted that his residual left calf surgical scar 
and left thigh skin graft donor site scar were more severely 
disabling than indicated by the present 10 percent 
evaluations.  He claimed the scars were very sensitive and, 
in essence, that his left calf scar was disfiguring.

VA examination in March 2003 revealed the surgical site scar 
was a four to five inch long vertical ellipse on the lateral 
aspect of the left calf.  The scar was well healed, but was 
slightly darker at the central area and was slightly dimpled 
and tender.  The skin grafting site on the anterior left 
thigh was described as a minimal problem.  A May 2003 report 
noted the left calf scar was elliptical in shape, about six 
by one and a half inches in area, slightly darker than the 
surrounding skin, and nontender.

Based upon the evidence of record, the Board finds the 
veteran's surgical scar to the left calf and his skin graft 
donor site scar to the left thigh are presently manifested by 
no more than superficial scarring.  The scars are not located 
in the area of the head, face, or neck and they are not shown 
to be deep or to limit any motion or function.  Therefore, 
ratings in excess of 10 percent for the surgical scar to the 
left calf and for the skin graft donor site scar are not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Tinnitus

In the instant case the facts as to the veteran's tinnitus 
disability are not in dispute.  A rating action in July 2003 
awarded service connection and assigned a 10 percent rating 
for tinnitus.  The veteran's representative, in essence, 
maintains that a separate 10 percent rating should be 
assigned for each ear.

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether his tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Ear Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2005).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 3.385(f).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In this case, the March 2003 VA examination findings are 
shown to have been based upon adequate testing in accordance 
with VA regulations and are consistent with the other medical 
evidence of record.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
15
15
14
LEFT
10
15
10
45
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
Such findings warrant a Roman Numeral designation of I for 
the service-connected left ear and, by regulation, a Roman 
Numeral I designation in the nonservice-connected right ear.  
Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  The 
preponderance of the evidence is against the veteran's claim 
for a compensation rating.


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
 (Diagnostic Code 6100)

Poorer Ear
Bet
ter 
Ear
XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0


XI
X
IX
VIII
VII
VI
V
IV
III
II
The veteran asserts, in essence, that the applicable VA 
regulation in this case 38 C.F.R. § 4.85 is inconsistent with 
the provisions of 38 C.F.R. § 4.10 which state that "[t]he 
basis of disability evaluations is the ability of the body as 
a whole, . . . to function under the ordinary conditions of 
daily life including employment."  He contends that the 
requirement that audiometric testing be conducted in a sound-
proof room is inconsistent with the basic premise that an 
evaluation reflect the ability of the body to function under 
the ordinary conditions of daily life.  The Board finds, 
however, that the provisions of 38 C.F.R. § 4.85 were 
specifically enacted to measure the degree of disability, for 
VA purposes, determined to be caused by hearing impairment 
and presumably allow for the adjustment from a controlled 
environment to the ordinary conditions of daily life.  See 
38 C.F.R. § 4.1.  Moreover, the language of 38 C.F.R. § 4.10 
identified by the veteran is in the form of an explanatory 
note and the regulation imposes only upon medical examiners 
the responsibility of furnishing a "full description of the 
effects of disability upon the person's ordinary activity."  
A regulation establishing a duty for an examiner's 
thoroughness, in essence, serves an entirely different 
purpose than a regulation that establishes the criteria for 
evaluating specific disabilities.  Therefore, these 
regulations are not considered to be inconsistent and the 
veteran's claim must be denied.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 30 percent for 
compartment syndrome of the left leg with residual peroneal 
nerve palsy and left foot drop is allowed, subject to the law 
and regulations governing the control of monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
surgical scar to the left calf is denied.

Entitlement to a rating in excess of 10 percent for a skin 
graft donor site scar to the left thigh is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a compensable rating for left ear hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


